internal_revenue_service number release date index number ------------------------ ------------------------- --------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------- telephone number --------------------- refer reply to cc ita b04 plr-102120-12 date date legend taxpayer corp a corp corp corp corp corp individual c individual d individual e trust f trust g trust h buyer dollar_figurem dollar_figuren dollar_figurep dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex y z date year -------------------------------------------------- ----------------------------- ---------------------------------------------- ---------------------------------------------------------------- ------------------------------ --------------------------------------- ------------------------------ -------------------------------------- ------------------- ----------------------- ------------------ --------------------------- ------------------------------- ------------------------------------ ----------------- ------------------- ------------------- --------------- ----------------- ------------------- ------------------- ------------------- --------------- ----------------- ------------------- ----- ---- -------------------- ------- plr-102120-12 year year year year year year ------- ------- ------- ------- ------- ------- dear ----------------- this is in reply to taxpayer’s request for a ruling requesting permission to use an alternative method of basis recovery under sec_15a_453-1 of the temporary regulations under the installment_sales revision act of to report payments from a contingent_payment_sale in accordance with sec_15a_453-1 taxpayer filed its ruling_request prior to the due_date including extensions of its year tax_return facts taxpayer uses the accrual_method of accounting and has represented that it has been approved to file its federal_income_tax return on a fiscal_year basis as a grandfathered_fiscal_year see section dollar_figure of revproc_2006_46 2006_2_cb_859 taxpayer an s_corporation formerly named corp a is the owner of corp a qualified_subchapter_s_subsidiary that is not treated as a separate corporation corp is the 100-percent owner of corp also taxpayer is the owner of corp a qualified_subchapter_s_subsidiary that is not treated as a separate corporation taxpayer is owned by individual c individual d individual e trust f trust g and trust h corp and corp are s_corporations that file separate tax returns from the taxpayer all six corporations are listed as sellers on the asset purchase agreement apa described below this letter however only addresses the tax consequences to taxpayer which includes corps on date taxpayer as one of the sellers entered into the apa that was structured as an installment_sale the terms of payment and the relevant facts are summarized below the apa provides that in exchange for selling substantially_all of the business_assets taxpayer had the right to receive dollar_figurem closing payment to be released to taxpayer on the closing date date up to dollar_figurem earnout amount a y payable to taxpayer in two equal installments year and year if the business earnings before taxes ebt equals or exceeds the base_year ebt plr-102120-12 b a fraction of the earnout payment for the applicable_year in the earnout period year and year if the business ebt is less than the base_year ebt but greater than the minimum threshold c no earnout payment if business ebt is less than the minimum threshold d if the taxpayer does not earn the full earnout payment in the two year period an extra year is added to the period and the same formulas are followed to determine if any payout may be received in the following year up to dollar_figurem earnup amount a maximum annual earnup paid over three years year year and year following the earnout period if business ebt equals or exceeds z minimum growth threshold for earnup year b a fraction of the maximum annual earnup payment in each of the earnup years if the business ebt is less than z minimum growth threshold but greater than the ebt growth threshold c no earnup payment will be made if business ebt is less than the ebt growth threshold in any earnup year d if taxpayer does not earn the full earnup amount in the three year period an extra year year is added to the period and the same formulas are followed to determine if any payout may be received in the following year the apa selling_price is dollar_figuren if the maximum earnout and earnup amounts are received by taxpayer taxpayer received the dollar_figurem closing payment in year the earnout period may extend an additional year however taxpayer expects to receive the maximum earnout amount in year and year at issue is the earnup amount which is based on a multiple of historical ebt that is unlikely to be exceeded but with some upside to the seller in the unlikely event future earnings are materially higher than expected an analysis of taxpayer’s current and historical revenues and profits even with a continuation of recent growth trends shows that taxpayer is not likely to receive any portion of the earnup amount due to current economic conditions within the industry recent raw material price increases which are a significant factor in the business’s net results have not been successfully passed onto the end consumer in addition wage increases overseas have increased the business’s expenses more rapidly than it can increase its sales prices although the earnup period may extend an additional year taxpayer does not expect to receive any portion of the earnup amount the apa selling_price will be reduced by dollar_figurep for purposes of sec_453 this amount has been allocated to corp from the closing payment the apa selling_price will be further reduced by approximately dollar_figurer that was attributable to the sale of inventory which is not included under the installment_method see sec_453 the apa selling_price will be increased by dollar_figures of liabilities assumed by buyer thus taxpayer represents that if plr-102120-12 the maximum earnout and earnup amounts are received the total selling_price for purposes of sec_453 will be approximately dollar_figuret taxpayer represents that the total basis in the assets sold for purposes of sec_453 is approximately dollar_figureu which includes dollar_figurev of selling_expenses and dollar_figurew of depreciation_recapture based on the foregoing taxpayer asserts that the normal basis recovery rule_of sec_15a_453-1 would substantially and inappropriately defer recovery_of its basis on the sale of the assets under the alternative method of basis recovery taxpayer will recover basis according to a gross_profit_ratio that considers the total anticipated sales_price to be dollar_figurex rather than the stated maximum selling_price of dollar_figuret ruling requested taxpayer requests a ruling allowing it to use an alternative method of basis recovery as provided under sec_15a_453-1 under its alternative method of basis recovery taxpayer proposes to allocate the same ratio of basis to each installment_payment as that installment_payment bears to the estimated amount of aggregate payments_to_be_received by taxpayer during the three years in which payments should be received because taxpayer does not anticipate receiving any earnup amount taxpayer would proportionately allocate basis to year year and year law and analysis sec_453 provides that except as otherwise provided income from an installment_sale is taken into account under the installment_method sec_453 defines installment_sale to mean a disposition of property where at least one payment is to be received after the end of the taxable_year in which the disposition occurs sec_453 defines installment_method as a method under which the income recognized for any taxable_year from a disposition of property is that proportion of the payments received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_15a_453-1 defines a contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs unless a taxpayer makes an election under sec_15a_453-1 contingent_payment_sales are to be reported on the installment_method sec_15a_453-1 provides that a contingent_payment_sale will be treated as having a stated maximum selling_price if under the terms of the agreement the plr-102120-12 maximum amount of sale proceeds that may be received by the taxpayer can be determined as of the end of the taxable_year in which the sale_or_other_disposition occurs generally the taxpayer's basis shall be allocated to payments received and to be received by treating the stated maximum selling_price as the selling_price for purposes of sec_15a_453-1 if however application of the foregoing rules in a particular case would substantially and inappropriately accelerate or defer recovery_of the taxpayer's basis a special rule will apply sec_15a_453-1 generally provides that the normal basis recovery rules set forth in sec_15a_453-1 may with respect to a particular contingent_payment_sale substantially and inappropriately defer recovery_of the taxpayer's basis sec_15a_453-1 provides that the taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery sec_15a_453-1 further provides that the taxpayer must file the request for a ruling prior to the due_date for the return including extensions in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer's basis the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profit or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable based upon a specific event that has already occurred eg corporate stock has been sold for future payments contingent on profits and an inadequately insured major plant facility of the corporation has been destroyed taxpayer has represented that an analysis of the current and historical revenues and profits shows that taxpayer is not likely to receive any portion of the earnup amount in year year year or year due to current economic conditions within the industry that include an increase in the cost of raw materials and an increase in overseas wages taxpayer has demonstrated based on contemporaneous business conditions and revenue estimates that it does not expect to receive any portion of the earnup amount taxpayer proposes to ratably recover basis over the three-year installment period year year and year and to use dollar_figurex as the total maximum selling_price which includes plr-102120-12 a maximum earnout amount of dollar_figurem and excludes any earnup amount under this proposed method taxpayer will recover basis at a rate at least twice as fast as under the normal basis recovery rule conclusion in this case based on the information submitted and representations made it appears that taxpayer will not receive any earnup amount accordingly based on the information provided and each representation made we conclude that taxpayer's proposed alternative method of basis recovery i represents a reasonable method of basis recovery and ii will result in basis recovery at a rate twice as fast as the rate which basis would be recovered using the normal basis recovery rules accordingly we conclude that taxpayer may use its proposed alternative method of basis recovery for the sale of assets under the asset purchase agreement which are subject_to installment_method treatment under sec_453 except as expressly provided in the preceding paragraph no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting
